Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0118984 to Kim et al.



Regarding claim 1, Kim et al discloses a supporting stand for supporting a display on a working plane, the supporting stand comprising:

an upright (5, 2) (fig. 2) extending by following a gravity direction and comprising a column body (20), the column body having a plate with a thickness;

a slidable clipping unit (30, 11) abutting against the column body, and comprising a structural sleeve element (30, 11) and a contact element (rolling ball 16), the structural sleeve element being sleeved on the column body, the contact element being disposed between the structural sleeve element and the column body, the contact element having a first contact body and a second contact body, the first contact body and the second contact body being rollable relative to the column body, the plate being arranged between the first contact body and the second contact body, and the plate being spaced apart from the first contact body in a first distance and being spaced apart from the second contact body in a second distance;
a slider (12)  being configured to the structural sleeve element; an elastic element (43, 44, 13) being connected to the column body and the structural sleeve element respectively, and permanently providing an elastic force; and

a bearing board (6, 7) (Fig. 1) being disposed on the slider and bearing the display; wherein a distance between the first contact body and the second

contact body is substantially equal to a sum of the thickness, the first distance and the second distance, and when an external force is applied, the structural sleeve element makes the slider move between a highest position and a lowest position along the gravity direction, and when the external force is removed, the slider stops at any position between the highest position and the lowest position.

Regarding claim2, wherein the column body has a first side and a second side opposite to each other, the first contact body abuts against the first side, and the second contact body abuts against the second side.

Regarding claim 3, wherein the structural sleeve element has a first main board (11) and a second main board (11) , the first contact body is disposed on the first main board, the second contact body is disposed on the second main board, and the first contact body and the second contact body are located between the first main board and the second main board. 

Regarding claim 4, wherein the column body further has a first sliding groove  (22) and a second sliding groove (22), the first sliding groove is formed on the first side, the second sliding groove is formed on the second side, the first contact body is accommodated in the first sliding groove, and the second contact body is accommodated in the second sliding groove.

Regarding claim 5, wherein the first side and the second side respectively have a first surface, a second surface, and a third surface, wherein the first surface, the second surface, and the third surface of the first side are angularly connected to each other to define the first sliding groove, and the first contact body abuts against the first surface 
and the third surface of the first side, and wherein the first surface, the second surface, and the third surface of the second side are angularly and connected to each other to define the second sliding groove, and the second contact body abuts against the first surface and the third surface of the second side.

Regarding claim 10, wherein the first contact body is a wheel roller set, a ball roller set, a rolling column set, or a bearing set, and the second contact body is a wheel roller set, a ball roller set, a rolling column set, or a bearing set. 

Regarding claim 11, wherein a plurality of wheel rollers in the wheel roller set are arranged with misalignment, a plurality of ball rollers in the ball roller set are arranged with misalignment, a plurality of rolling columns in the rolling column set are arranged with misalignment, and a plurality of bearings in the bearing set are arranged with misalignment.

Regarding claim 12, the structural sleeve element and the contact element surround the column body jointly. 

Regarding claim 13, wherein the contact element further has a third contact body and a fourth contact body, the column body further has a third side and a fourth side, the third contact body abuts against the third side, and the fourth contact body abuts against the fourth side.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,413,150 to Hsu in view of US 2004/0118984 to Kim et al.

Regarding claim 1, Hsu discloses a supporting display stand for supporting a display on a working plane, the supporting display stand comprising:

an upright  (fig. 1) extending by following a gravity direction and comprising a column body (20, 200), the column body having a plate with a thickness;

a slidable clipping unit (32, 33, 30, 51) abutting against the column body, and comprising a structural sleeve element (30, 50) and a contact element (33), the structural sleeve element being sleeved on the column body, the contact element being disposed between the structural sleeve element and the column body, the contact element having a first contact body and a second contact body, the first contact body and the second contact body being slidable relative to the column body, the plate being arranged between the first contact body and the second contact body, and the plate being spaced apart from the first contact body in a first distance and being spaced apart from the second contact body in a second distance;
a slider (32) being configured to the structural sleeve element; an elastic element (341) being connected to the column body and the structural sleeve element respectively, and permanently providing an elastic force; and

a bearing board (50 ) being disposed on the slider and bearing the display; wherein a distance between the first contact body and the second contact body is substantially equal to a sum of the thickness, the first distance and the second distance, and when an external force is applied, the structural sleeve element makes the slider move between a highest position and a lowest position along the gravity direction, and when the external force is removed, the slider stops at any position between the highest position and the lowest position.
Hsu discloses the invention as shown above in claim 1. Hsu does not specifically teach first contact body and the second contact body being rollable relative to the column body.
Kim et al. in the same filed of the invention, discloses the first contact body and the second contact body being rollable (by bearing balls 16) relative to the column body.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified the slidable contact body of Hsu by employing the rollable contact body (rolling ball) as taught by Kim et al. in order to have allowed for more smooth rolling with less friction.


Regarding claim 2, Hsu as modified teaches the column body has a first side and a second side opposite to each other, the first contact body abuts against the first side, and the second contact body abuts against the second side.

Regarding claim 3, Hsu as modified teaches wherein the structural sleeve element has a first main board (51) and a second main board (51) , the first contact body is disposed on the first main board, the second contact body is disposed on the second main board, and the first contact body and the second contact body are located between the first main board and the second main board. 

Regarding claim 4, Hsu as modified also teaches wherein the column body further has a first sliding groove  and a second sliding groove, the first sliding groove is formed on the first side, the second sliding groove is formed on the second side, the first contact body is accommodated in the first sliding groove, and the second contact body is accommodated in the second sliding groove.

Regarding claim 5, Hsu a smodified teaches wherein the first side and the second side respectively have a first surface, a second surface, and a third surface, wherein the first surface, the second surface, and the third surface of the first side are angularly connected to each other to define the first sliding groove, and the first contact body abuts against the first surface and the third surface of the first side, and wherein the first surface, the second surface, and the third surface of the second side are angularly and connected to each other to define the second sliding groove, and the second contact body abuts against the first surface and the third surface of the second side.

Regarding claim 10, Hsu as modified teaches wherein the first contact body is a wheel roller set, a ball roller set, a rolling column set, or a bearing set, and the second contact body is a wheel roller set, a ball roller set, a rolling column set, or a bearing set. 

Regarding claim 11, Hsu a modified teaches wherein a plurality of wheel rollers in the wheel roller set are arranged with misalignment, a plurality of ball rollers in the ball roller set are arranged with misalignment, a plurality of rolling columns in the rolling column set are arranged with misalignment, and a plurality of bearings in the bearing set are arranged with misalignment.

Regarding claim 12, Hsu as modified teaches the structural sleeve element and the contact element surround the column body jointly. 

Regarding claim 13, Hsu as modified teaches, wherein the contact element further has a third contact body and a fourth contact body, the column body further has a third side and a fourth side, the third contact body abuts against the third side, and the fourth contact body abuts against the fourth side.


Regarding claim 15, wherein the upright further comprises a housing (see cover  on top of holding bracket 50 (dotted-line, fig. 1) for covering the column body and the slidable clipping unit.

Regarding claim 16, Hsu as modified the supporting stand further comprising a chassis (no numeral)  being arranged on the working plane, and the upright further comprising a transfer base (10) that is detachably installed on the chassis for disposing the column body. 

Allowable Subject Matter
Claims 6-9 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references include a supporting stand for supporting a display:
US 2017/0152986, US 2022/0049814, US 2009/0166302, US 2020/0032953, US 2010/001147.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632